Citation Nr: 0824582	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-24 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1954 to June 
1958 and from November 1961 to May 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection and a 
noncompensable rating for bilateral hearing loss, effective 
November 5, 2003, and denied service connection for vision 
loss.  In June 2007, the veteran testified before the Board 
at a hearing held at the RO.  In December 2007, the veteran's 
claims were remanded by the Board to the RO for further 
development.

The issue of entitlement to service connection for vision 
loss is remanded to the RO via the Appeals Management Center 
in Washington, D.C.


FINDING OF FACT

Since November 5, 2003, the veteran's bilateral hearing loss 
has been manifested by no worse than level I hearing in the 
right ear and level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met since November 5, 2003, the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for a compensable initial rating for 
bilateral hearing loss arises from his disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him a VA examination in February 2008.  In addition, 
the veteran testified before the Board in June 2007.  The 
Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The veteran's bilateral hearing loss disability is rated in 
accordance with the provisions found at 38 C.F.R. §§ 4.85-
4.87.  Current VA rating criteria for the evaluation of 
hearing loss disability provide ratings from zero percent 
(noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§§ 4.85-4.87, Diagnostic Codes 6100 to 6110, Tables VI, VIa, 
VII.  The evaluation of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the average pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable initial rating for bilateral hearing loss.

The veteran was afforded a VA audiology examination in July 
2004.  It was noted that a September 2003 audiogram reflected 
normal hearing which sloped to severe sensorineural hearing 
loss bilaterally.  The veteran complained of decreased 
hearing and bilateral tinnitus, and significant difficulty 
understanding speech in all communication situations.  He 
reported a history of noise exposure from aircraft and jets 
during service.  As a civilian, he worked for the civil 
service in an aircraft assembly line and wore hearing 
protection.  He denied any recreational noise exposure.  Pure 
tone air conduction thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 30, 50, 60, and 70 decibels, 
respectively, with an average of 52 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 25, 50, 55, and 80 decibels, respectively, 
with an average of 52 decibels.  The speech recognition 
scores were 96 percent for the right ear and 88 for the left 
ear.  Testing revealed that the veteran had hearing within 
normal limits through 500 Hertz sloping to mild to severe 
sensorineural hearing loss with a slight recovery at 8000 
Hertz in the right ear and normal hearing loss through 1000 
Hertz sloping to mild to profound sensorineural hearing loss 
with a slight recovery at 8000 Hertz in the left ear.  Those 
audiometric findings reflect level I hearing in the right ear 
and level II hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.

Pursuant to the Board's December 2007 remand, the veteran 
underwent a VA audiometric examination in February 2008.  
Pure tone air conduction thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 25, 45, 55, and 70, 
respectively, with an average of 49 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 15, 45, 55, and 80 decibels, respectively, 
with an average of 49 decibels.  The speech recognition 
scores were 96 percent for the right ear and 80 percent for 
the left ear.  The veteran's condition was diagnosed as 
bilateral sensorineural hearing loss, mild to severe in the 
right ear and moderate to severe in the left ear.  These 
audiometric findings reflect level I hearing in the right 
ear, and level III hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI.

The mechanical application of the rating schedule to the 
audiometric examination findings, level I hearing in the 
right ear on examination in July 2004 and February 2008, and 
level II hearing in the left ear on examination in July 2004 
and level III hearing on examination in February 2008, 
provides a noncompensable rating for bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII.  Thus, under the schedular 
criteria, the preponderance of the evidence is against a 
compensable initial rating for bilateral hearing loss. The 
veteran has not submitted any competent medical evidence 
showing that bilateral hearing loss has increased in severity 
since the February 2004 or January 2008 VA audiometric 
examinations.  Furthermore, the findings on examination do 
not warrant the use of Table VIa.  38 C.F.R. § 4.86.  The 
Board finds that the competent medical evidence does not 
demonstrate that the veteran's hearing loss meets the 
criteria for a compensable initial rating.
The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran has been hospitalized for treatment of his 
bilateral hearing loss.  Neither does the record reflect 
marked interference with his employment solely due to his 
service-connected disability.  For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the veteran's own contention as to the 
severity of his bilateral hearing loss.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what she experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the veteran's own assertions do not constitute 
competent medical evidence in support of a compensable 
initial rating for bilateral hearing loss.

In sum, the weight of the credible evidence demonstrates that 
the veteran's bilateral hearing loss disability has not 
warranted a compensable initial rating at any time since the 
original grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

The veteran claims that he has vision loss that is related to 
his service.

In December 2007, the Board remanded the veteran's claim for 
service connection for vision loss for a VA eye examination.  
The VA examiner was asked to state whether the veteran had 
any eye disability that was not a refractive error of the eye 
and state to whether it was at least as likely as not that 
any eye disability was incurred during the veteran's service.

Pursuant to the Board's remand, the veteran was afforded a VA 
eye examination in February 2008.  Upon examination, he was 
diagnosed with decreased vision in the left eye and suspected 
amblyopia.  The examiner opined that the decreased vision was 
caused by and related to a visual defect noted during service 
based upon a November 1954 examination which reflected 
impaired vision.  The examiner also diagnosed him with non-
exudiate macular degeneration bilaterally which she opined 
was age-related and not related to his service.  Finally, she 
diagnosed him with asteroid hyalosis of the right eye and 
opined that the condition was not related to his service due 
to her clinical knowledge.  However, the examiner did not 
provide an opinion as to whether the diagnosed conditions 
were refractive errors of the eye as requested by the Board 
in the December 2007 remand.  A remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, a remand for an etiological opinion and 
rationale, and to the extent necessary, an additional 
examination addressing whether the veteran's eye conditions 
are refractive errors of the eye that were aggravated by the 
veteran's service, is necessary.  In this regard, the 
examiner on remand should specifically reconcile the opinion 
with the February 2008 VA opinion and any other opinions of 
record.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the February 2008 opinion to 
review the veteran's claims folder.  The 
review should be indicated in the report.  
If this examiner is not available, please 
forward this request to another qualified 
examiner.  No further examination of the 
veteran is necessary unless the examiner 
determines otherwise.  The examiner should 
specifically attempt to reconcile the 
opinion with the February 2008 VA medical 
opinion and any other opinions of record.  
The rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinion:

a)  Is amblyopia a refractive error of 
the eye or a congenital or 
developmental defect?

i.  If amblyopia is a refractive 
error of the eye or a congenital 
or developmental defect, is it as 
likely as not (50 percent 
probability or more) that 
amblyopia was aggravated 
(increased in severity beyond the 
natural progression of the 
disease) during service or that 
there was a superimposed injury 
during the veteran's service?

ii.  If amblyopia is not a 
refractive error of the eye or a 
congenital or developmental 
defect, is it as likely as not 
that amblyopia was incurred in or 
aggravated during the veteran's 
service?

b)  Is non-exudiate macular 
degeneration a refractive error of the 
eye or a congenital or developmental 
defect?

i.  If non-exudiate macular 
degeneration is a refractive error 
of the eye or a congenital or 
developmental defect, is it as 
likely as not (50 percent 
probability or more) that the non-
exudiate macular degeneration was 
aggravated (increased in severity 
beyond the natural progression of 
the disease) during service or 
that there was a superimposed 
injury during the veteran's 
service?

ii.  If non-exudiate macular 
degeneration is not a refractive 
error of the eye or a congenital 
or developmental defect, is it as 
likely as not that the non-
exudiate macular degeneration was 
incurred in or aggravated during 
the veteran's service?

c).  Is asteroid hyalosis a refractive 
error of the eye or a congenital or 
developmental defect?

i.  If asteroid hyalosis is a 
refractive error of the eye or a 
congenital or developmental 
defect, is it as likely as not (50 
percent probability or more) that 
the asteroid hyalosis was 
aggravated (increased in severity 
beyond the natural progression of 
the disease) during service or 
that there was a superimposed 
injury during the veteran's 
service?

ii.  If asteroid hyalosis is not a 
refractive error of the eye or a 
congenital or developmental 
defect, is it as likely as not 
that the asteroid hyalosis was 
incurred in or aggravated during 
the veteran's service?

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.:

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


